DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 03/21/2022.
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the arguments do not apply to any of being used in the current rejection.
The examiner respectfully submits that Hilgers in view of Wang teaches all the claimed limitations of the claim by suggesting compatible materials for the two layers that can optimize the induced charge accumulation between the layers. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers et al. (U.S. Pat. No. 11,189,779) (hereafter Hilgers) in view of Wang et al. (U.S. Pat. No. 9,178,446) (hereafter Wang).
Regarding claim 16, Hilgers teaches a tire comprising an apparatus, the apparatus comprising: 
a first layer, a second layer, an optional third layer (i.e., language that suggests or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation) (see MPEP 2143.03), a fourth layer and a fifth layer, wherein:
a) the first layer comprises a first electrode material (i.e., first surrounding electrode 10) (see Fig. 10); 
b) the second layer comprises a first intermediate material (i.e., electroactive polymer EAP material 14) (see Fig. 10); 
d) the fourth layer comprises a second intermediate material (i.e., electroactive polymer of EAP composite material 42) (see Fig. 10); and, 
e) the fifth layer comprises a second electrode material; the second or the fourth layer has a layer thickness in the range from 10 to 1000 µm; 
the fourth layer is above the fifth layer, the second layer is above the fourth layer and the first layer is above the second layer (see Fig. 10); but does not explicitly teach that the first intermediate material is a terpolymer of epichlorohydrin, ethylene oxide and allyl- glycidyl ether; the second intermediate material is polydimethylsiloxane.
Regarding the materials of the intermediate materials, Wang teaches that the first intermediate material is a terpolymer of epichlorohydrin, ethylene oxide and allyl- glycidyl ether; the second intermediate material is polydimethylsiloxane (i.e., first contact charging layer 110 includes a material with a relatively less negative triboelectric series rating, such as PET, PMMA, a conductor, a metal, an alloy, and combinations thereof; a second contact charging 
Regarding claim 17, Hilgers as modified by Wang as disclosed above does not directly or explicitly teach that the apparatus comprises means for measuring the voltage between the first and fifth layers or the second and fourth layers of the apparatus; and / or the apparatus is suitable for generating an electrical voltage and for electrically charging a battery and / or an accumulator attached to a wheel comprising the tire or attached to the tire. However, Wang teaches that the apparatus comprises means for measuring the voltage between the first and fifth layers or the second and fourth layers of the apparatus (i.e., plurality of units 100 can be stacked and coupled in parallel to generate an increased current or in series to generate an increased voltage, so that the generator or sensor can convert random mechanical energy found in may environmental sources (e.g., rotating tires) into electricity using conventional flexible/foldable polymer materials) (see Column 4, lines 33-49). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measured the voltage change in order to determine the contact charging and electrostatic induction of the device. 
Regarding claim 18, Hilgers as modified by Wang as disclosed above does not directly or explicitly teach that the second and/or fourth layer have a layer thickness in the range in the range from 10 μm to 1000 μm. However, it would have been obvious to one having ordinary skill 
Regarding claim 19, Hilgers teaches that the second and the fourth layer comprises at least one additional filler material (i.e., modifying the relative permittivity of electroactive polymer materials include combining an EAP material with a suitable filler material having the effect of increasing the baseline relative permittivity of the EAP material) (see Column 14, line 36, to Column 16, line 67). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).  
Regarding claim 20, Hilgers teaches that the at least one additional filler is one or more of a carbon black (i.e., carbon black) (see Column 14, line 36, to Column 16, line 67) and a silica; but does not explicitly teach that the at least one filler, in the case of silica, is incorporated in an amount in the range of 0.1 % to 50% by weight in each case as a proportion of the total mass of the first and/or fifth layer of the apparatus. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the at least one filler of an amount in the range of 0.1% to 50% by weight in each case as a proportion of the total mass of the first and/or fifth layer of the apparatus. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 21, Hilgers as modified by Wang as disclosed above does not directly or explicitly teach that the at least one additional filler in the second and / or fourth layer is incorporated in an amount in the range from 0.1% by weight to 50% by weight based on the total mass of the first and / or fifth layer of the apparatus. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 22, Hilgers teaches that the first intermediate material of the second layer has a dielectric conductivity εr and/or the second intermediate material of the fourth layer has a dielectric conductivity εr (i.e., certain potential compensating materials may exhibit the desired field-dependent permittivity only at or across a particular range of applied electric field strengths. By introducing a suitable permittivity biasing material to the actuator member, the range of field strengths over which the actuator is responsive may be changed (as discussed in the preceding paragraph) so as to exactly match the range of field strengths over which the compensating material exhibits the required field-dependent (relative) permittivity) (see Column 5, line 10, to Column 8, line 33); but does not explicitly teach a dielectric conductivity εr of greater than 1.01 F∙m-1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected layers having a dielectric conductivity εr of greater than 1.01 F∙m-1. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 23, Hilgers as modified by Wang as disclosed above does not directly or explicitly teach a difference between specific triboelectric affinity of the first intermediate material of the second layer and specific triboelectric affinity of the second intermediate material of the fourth layer is at least 20 nC/J, measured at 20 C and at 35% relative humidity. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected materials having specific triboelectric affinity difference of at least 20 nC/J, measured at 20° C and at 35% relative humidity. It has been held that discovering an 
Regarding claim 26, Hilgers teaches that the apparatus further comprises the third layer between the second layer and the fourth layer, and wherein the third layer comprises an insulating material (i.e., these layers may be separated by a suitable interface layer) (see Column 11, lines 55-59). Furthermore, since claim 1 states that the third layer is optional, the examiner respectfully submits that language that suggests or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation (see MPEP 2143.03).  
Regarding claim 27, Hilgers teaches that the third layer comprises an insulation material (i.e., these layers may be separated by a suitable interface layer) (see Column 11, lines 55-59); but does not explicitly teach a specific electrical conductivity of less than 10-1 S∙cm-1 at 20°C. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an insulating material having a specific electrical conductivity of less than 10-1 S∙cm-1 at 20° C. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 28, Hilgers as modified by Wang as disclosed above does not directly or explicitly teach that the third layer comprises a support border formed of a vulcanized rubber or a thermosetting plastic, wherein a mixture is present in the support border, the mixture comprising one or more gases and / or particles of an insulating material, wherein the support border has a thickness of up to 200 pm and an electrical conductivity of up to 10 pS/m, or - as 6 mPa-s as measured using a rotary viscometer in accordance with DIN EN ISO 3219. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers in view of Wang and in further view of Weston (U.S. Pat. No. 10,000,100) (hereafter Weston)
Regarding claim 29, Hilgers as modified by Wang as disclosed above does not directly or explicitly teach that the apparatus is mounted in a tread of the tire and / or a central axis of the apparatus extends in a radial direction, in an axial direction, or runs in a direction of rotation of the tire. However, Weston teaches that the apparatus is mounted in a tread of the tire (i.e., one or more piezoelectric element 332 are provided to match up with selected tread ribs 340 or other tread features) (see Fig. 3B). In view of the teaching of Weston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have installed the force sensor on the tire in order to assess the performance of the tire. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Regarding claim 30, the apparatus generates an electrical voltage and measures a mechanical force along the direction of rotation or the axial direction of the tire. However, Weston teaches that the apparatus generates an electrical voltage and/or measures a mechanical force along the direction of rotation or the axial direction of the tire (i.e., the piezoelectric element is used as a sensor that generates a voltage proportional to the time-varying shape of the tire where it is attached) (see Fig. 4-6). In view of the teaching of Weston, it would have been obvious to one having ordinary skill in the art before the effective filing date of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855